11.09.2020 on GABE 3:20-CHMORBGaKR4s Document 25-3 Filed 07/10/20 Page 10f 19  prggurs ya

COMMERCIAL PROPERT ¥
: HEP 10 30 10 72

BUSINESS INCOME (AND EXTRA EXPENSE) |
_ . COVERAGE FORM

Verloug pravinigne dn this pelloy reatrlet. eowarage. Poaged thay wart i patloy canalully to determina Hightech tbe and

whal ig arid ia rob cava,
Through thie poliey, tie weds "yen" and yoy" rater 16 the Meried srvmapined obawn I tha Declarations, “Pee, yore /

wer MU" ard Maui rede to the conipaoy providing Ula bmngra nce, : we . .
Qiher wardE and phrages tial appear Irs quotation marks have spacial meaning, Reeter te a retin r Ietinitlars,

 

wi
”

 

bvten ta pign ett

A. Caverage

Bupinaas: {hedne
Besinoss | lyadine Vina es Ua:

witty respect to the raqguirarnantiy eat forth iy
tha preceding paragraph, if you oogupy onty
‘partof a bulldlag, your premises maar:

da) The portion of the isulidling whined

RAL OB ROR OOO PM

a. “Met Incemn (Met Profil ar Lane bofore you rant, lean oF ogy!
inecrnia foxoe} that welld have . bean by 400 4 fi
darned ar incurred: and Do tb) The areg within 100 feet of the
- Isuiiling or with TOO) Feat ot the

hb. Gantioving noential operating onpennes ‘prenilaes  doacribed In the

Inaurre, inedwding paying,

For manufacturing rats, ed ineorrie includes
the reat mabe vation ol proguciian,

Recloratlans, whichever datance
ls greater (with fogpect to loca of
ardamage to perceral preparty in

Coverage ia provided as dascriyed and timed ne open or paren properly Ing
brlow fer one or more of the following optloné a, Mable te} and
for whieh o Lindl C7 fneurancis hs whawn in the u, - . (a) Any atop within he butiding ar mt

 

Declarations: _ the dagcrbed premices, Wf thet
(V) Business loaame “tnatuiing Renta aie pervires, or in umed to gain
Vanhue", ‘ “Abtods to, Hie portian of the
. buliding whieh you rent, lade or
(2) Business Inco othe Than “Rita . “oneupy.
Valine". te 4 .
. 2, Exiro Expenwe
{3) "Rental Yale”. ; ,
. . & Ext Expunes Coverage in pravidied al iia
hooption (4) above ie aatected, the tern prehiisas desorbed in the Dacaravone

Business toeanwe will indivde “Enntal Value". i
aption (8) atove is selectect, the barn tush
Incoton will roan "Rental Valve" only, _ .

fy, Extra Experience ee y eX pe Bas
Hy af tguraneie are BOE Unde rigs you et during the “oration ot nmatonathan”
Shan ana ofthe above etic, ihe: Horovi ans that yeu would nol have toa ue, .

oly itibe Gecarationa ahow that Gusines
Ingame Coverage appliie ot thet precisa,

of tie Coverage art apply sapurataty Lc epabKI, bene) direct physical loge or?

bees Lt
Valero wlll pei fever tier ane sduaust gr of Dtiginoss cre fi property caused by oy rebated
LAO Yaa BUEN cher tr Loatovercd Causa of Logs.

at tan . sp Ben ay .
s “BLUR ORT SHH wot yeu “opmerayborus” We will pay Extra Kaxpenne (other iar the

 

durin Hie
The “suapeonion” must

pomepierhodd cof teatercatian”. sapanse to hepalt or replace property) lo:

he caused by dirast physinal lana of br
2 arnperty al aria aT ee
don tha Reacharathernds and far wihilolhy a

  

OD Avoid ar mininiae the “suspanelon” vif
buolnene ard bo corinne aparatorns

 
  

“_— bees oon q
Busiooes Income Lim ot insurance is phown at we doscnad preminn sn a
. op ephae Wo grernines oor la aia
Inthe Beslaratiors. The lage or denver must TUPAC CTT PRT aenparary
qt, frshading fhe

bo (oliped by or rasull from oo Coversad Cause
oi iowoge. YVE renpamd to los of ae darruagia Uo
PERO propArty in Uh Op og persed
property ina validly, dhe cegerineny jareqrins
Hila thes are within 10 feat of Buch
Paver biter

expanses and gain ta mud and
apearate (he papi dacation or
He ocity fcka tory,

Ce AW Hit COPY CULL WIS Tnarena Brown g CoM, dries, ay Pig tito
Frov5Q8 228 O82 ‘Dare Page dog

RoI
hA-09-2020 ogg PASZe 3:20-cy¥DOOBO.KRf> Document 25-3 Filed 07/10/20 Page 2 of 19

a

(2) Miniige ihe “euapension® of pugiiesg

ih you canriat cornthive “oparaong’,
We will algo poy lates Expense bo repeal ar
raphe property, Gul only te the axtent tt
ragdwiess the Amaunt of dois that otherwhee
woukt have been payobho under this
Coverage Form,

Gevernd Coaueaa OF Loos, Exoluelons And

  

Litntiatigns a ean” ty
ng? 2
Hep appllanble Gelliaes Of Loss form an shown
In the Cacharmligins, a
auanerr -

Additional
Computer Operstiona

Oe

ad.

Magn ala

JUL CB 2020 OFT PM

Limitation - Interruption of

Coverage Tor Binlhewe Ineorne cook ret

“ipply whee a “suEpengiony of “operations”
_ ie caused by destruntion ar gerrupion of

Mactroani¢ data, ar any logy or damage ta
Mectreric diate, wae as provieed wander

“tha Additonal Goveringe, Wwerrupstion of

Computer Gparatharie,

Coverage for Extra Exjanee dows reat
appl When antion (is taken to dvedd or

minnie @ "sudpanalon’ at “opwratiqne”
‘Agua by digeirucdion er corruption of

electronic dike, or any lese or damage io
giecronic data, axcept an provided under

he Additional Coveraga, Interrupticnt Of

Computer Opanations,

Edectronic data mans information, frarsits
OF COMPULY PrOgrans shore ge or ore,

coreabed orouded on, or tranamiitad te ar

trom  semputer -sottware (ingluding
ayetemns and applications selware), or
hard or floppy diska, C49-RUMo, tie,
drives, cols, di prodecslng dovicadg ar
any oolhar oregestedes oof  Gormiputed
Tet ETT ake Led elt harertecrilena ly
eontrated aqudpem|ant, The term center
Aregrarris, referred do in Uae forged
Gesciathen atelotranie gata, miaario a ait
of culated alectianin indteaatiarg wait
direct the aperatone and funedieng ot aa
oo mputeror davicg contiected ta i, which
enable ihe Gomnpuier or device to foceive,
Proce, aloe, Catehane Gy cern atte,

This Addltonal Limikatian chown mot apply
When less or damage to aectraoic data
invgtvies ok aleatranie dala witch ly
Integveted dn anc perches or aortas 2
Hullding’'s  slevator, thgbting,  Meratirver,
ventiatian, alr marndithoning ce seeerity
Da

Chet dani tectces Maer eas Cae tea. OT

FrersOn 228 OSs

 

Ad iionat Cover pee

evil Authority

TetislatsaesiMorval Cava raga, Chal Aor ty,
the ieacriect orerilees are prarniges bo
whinkh thle Coverage For applies, ae
shown [nthe Denlarations,

“When Govered Gaui of Lose Calg

dariage to property ath Wien property at
the cesorlbad praises, wis will poy for the
adivel jose of Business Ineeme yay
suet frat atigh ot ol Extra Expenee

 

Erontons aratiqns Of chil audthaiity thal

cated ltd tas aga te ine chiriba
phearrsbaener “provided that both off the
Tovey apply: a

(1) Acosas ta the arma lmmectlatety
SwroWning Ihe damaged property bs
prohibited byl auiberily emo reat
et tha damage, and the desortoad

premines ara rn ne ian but are
rot mare then oa oie fram tie
Eng prepuntye: Gre

(2) The agtlon of civil avihority jo taken in

_reaponne ‘to - dangercua — phyealol
aonditiona reeutting tany the damage
er Gantinuation of tho Covered Cause
of lose Wat caved the damage, or
ihe aetion in taker to @nabia a oh
authorly to have unimpeded ances
‘to tha damaged property.

Civil Aulhearty Coverage tor “ Bluainess
Indome will begin 7a hours afier the (line wt
the frat foton of -ckvil muthertty fiat
WRONG mode ty ee Rat
poesprnthee and wil apply? a pedo cat up
tr Feary Gear treats eae veanieet trom fire ate
atewhileh ave yates age “yaaa,

Ohl Authorlty Coverage tor Gara Rexpirigia
wil bogict mediately afiec the ine of the
fleet mation of chvll aucthasedty trent poreatiited tas
access doth described pramnieas aya) will
wind,

 

 

(1) four connective weak attar the date
af that aotien, ar

(2) Whar your Gib Authorlby taaverage
for Busing boi apis;

whitest dis banter,

frie ey Mt) Vt At

PagaQOd

Pages 23

Reo
Jul-69-2080 oes GABE 3:20-CY¥ RBS Oakike gs Document 25-3 Filed 07/10/20 Page 3 of 19

ob

Alterations And New ulldingn

We will pay far the actual tows of Busiruges

Inari you sumtin and necessary Eten
Expense you liner dud ta direct phynlesal
{oes or darnnage atthe deacdbed premises
cauged by or resuting tram aay Goverad
Cee ot Lose te: ,

(1) Rew bulldings or structures, whebhar
ern debe on wader canmructlon;

(2) Allerations oo additiona ta existing

—bulidings ar atructirea: and

3) Machivary, equipment, supplied ar

building materiale locatged on or within
100 feet of the deverbad pramioen
RAR: ‘ ne
(i) Weed dn the aenetruetion,

‘ alterations or addltionn, or
(by) Inciduntal to the occupancy of
rhe butted pgs. :

Woskh dint phystoal toaa or dara

“derby they Kiadt of *apteanations!, hen "parr liadd

Ht oesiovadion® foe Business  lnocane
Coverage wil begs cr the inte

*japarations"” would have begun ifthe ding

Crag a0 Wit

J-OB-2020 07:01 FM

physinaidedi or dimage hod mat ocurred.

Batendeadt Busines income

(1) Buainess Inegme Othar Than “Rental

. Vika

Tinka neacwasary “sunpernbare of your

Saparalions” opradvcee a Bugliese

income toga payable undar this polly, -

we wil pay for the agtuel tdag ot
Buaieess Inieenoe you ica during thee
PHT LED CV ase,
(a) Begins cy Ibo cate  pavenpeorty
(akxeept “finished osteck") be
agtualy orapalied, orebulit or
rplaced and Coperniiang” are
reper yee, ned
(be) vvetan cary Wage apaye baer eat
TH The clate you cout rectors
yoru “operations”, with
redeonable apeed, to th lava
whieh oweulot oggatieaate iba
huginiede Weare Onl Wal
Wwinwibd fuasag gechitted IE fice cdiregict
phyetoad toe ae darruager had
CHT eed | oF

GH) 80 conceive ciays atten the
Werte chaheriniirued oin Cth}
alae,

Chay yh Tanai Baws Ete, dea | tad

FrenhOe 278 O583

Jare

a

However, Extended Bialineea bocrrys
dong riot apply to less of Busines

ingore oincwred of mf result af
wifi veg rea bade aunts CAO CCH Mes

cau by tie bnpaat oat the Covared
Couee of Loge in thet area white the
dasedibod premolade care teneatencd,

Loge cof Buginesn ingore must be
couged by dlfect phydical loca oy
“daring at the deaerlbed pranines
ade by Gr resiiting fren any
Covered Canine of Loge,

“Rete ¥oluo"

ih he necessary “suapenadon” Of your

/ *eporallanes” produces a “Raotal Value"

toss poyable unde this psothoy, wee with

pay for the actual low of "Rinvtal

oMeloe" you dae oclurkig: tha fertacd
thal:

fa) Gagion en ihe date propany is
oohuety orepialred, rebut oar
Teplacead pnd  tanartabliity is
regtored, and
(b} Ende on the amcher of
7 tH) The debe you Geaid renters
| denant aneuparitty, wilh
fansondite seed, te lve bevel
which weuld ganorate the
“Rantal Viele" that weit Hake
oxisted Wono direst physioal
fone or damage had oceaurrad;
. . Or 7 nos .
, (8) 60 cenaecuive days after the
date delortinad iy (2)(a)
AV,

—

Howev, Extaided Bushigad Irene
Howe net oupply to lage of "Renigl
Value” deourred as oa result at
Uuivfeavensaatolia bugles oanditiens
raueee by the inact of ita tooverned
Causa of Lowe in the araa whee the
dediurlhad praises ape tocatyc.

Loan oot “Faoatad Vili" igh ide oud
by direct phyatoal loss or daciage al
tho daseotbed prmniges aaueod ly ar
fanulllng fron any Ciovvaracd aie at
Ltt,

Intarvruption OF Camputer Operations

Cp ge tie Adetilignal Gower,
mectrorig date har the irienoning
deeeribad ander Addditicrial Lirmtitatian -
Inte raupdiony CH Coa putar pacar,

age dab

Page O07

Paget <2)

Rix W aN
KuL-09-2020 06.2 GABE 3:20-CrpMQBBO2KRhs Document 25-3 Filed 07/10/20 Page 4 0f 19 pagen/23

Peay Ak te

ae RORO COR TM

)

Subjeet to a opravislons oat thie
AGH Haal Coverage, you nmiy exter
the ineureniog that aliens te Eigen
thopnig and Extra Gxpenge ta apply ley
a Saugpandien” af “operations” gaused
by oogt  isterrupthan dn ceamnpnuter
operations due to dentrymtian or
corruption af aleattronic data dua to a
Covered ate of Loos, However, wa

owl net provide coverage vider thin
JACI rual Svea When the
Additional Limitation = triarcuyatian Cot

Goamputar Qyaralharis daw ceok apply

“based on Paragraph A.d.d, therein,

. (3)

Wilh raapoct to the covoraqa provided
wider the Addilend! Coverage, the
Covayid Ciaen of ont aa subject te

* tha Fotlawlrg:

“{a) Wothn Gauges Of Loge - Specks

For applies, ooyaroge under thin
Additional Coverage, Interuptlan
Qf Camputar Oparatioig, ie

imited in the "spachiad gauges af

ious" ae detined in vat ferent and
Cnthapae ea et forth iad tar,

fb) if Une Couse Ob log -  Bvcud

Form applies, wiverage under thle
OO Additienal Coverage, Intenuptiorn

Of Computer Operaliong, tneludan

Collepee ine oat forty in that tom.

. te) te ihe Caused Ot Lome form in

enidargon badd a Geaverdd Cuan
cof Lowe, tha additonal Caveradt
Cyuae Of Long chow cigt sayply ba
ihe coverage provided carved Unies
AM Or ad Canveniagii, Indarrayitiars
mf Corr pastsap dete EAU

  
 
 

fo} The Congeens Cafes oof Lose
Irivsthades vita, bdbental cade: or
shiribar fiobte tether titres abu
AAG LE Gre cgnrtputior wy tetany
(Inehiding  @lactroniin-dabad-ey
nenwork too whol Wo ta connected,
dealgord to daeage or deantioy
any partar ibe wyatem or disrupl
ih onc! oparation. EAad ward da
Ma THOM EAG for an torr uen
retiatedd ta manipulation oof a
Coy yaiatiar ay tain Cinehucdievag
abiotrania data) by aay aoployad,
In@uding a Fapetioy ie legend
AM Pleyel, ce lay a ereitlty oalelenoed
yoyo or fee ye tae ieee,
hegharn, bostiadt, srumtatieen, capueade cr
replace taal aye ten

Chap ght, leieaeiay Bare hen eee, oe, AAT

Fran: 508 228 O52

a.

jane

“04> The mest we wil pay under thts
Addo Coverage, balecruplbon Cet
Compas Cyeraligna, is dt, 500
Winloas @ highar lint is ehown in the
JDeddoratione) for atl lowes sueksid arid
expenee incur in any one poligy
year, re@gatdiens of the mune of
Intorruptioang oor othe nun at
preqniegs, deaallann oer soOrniputer
(Systeme involved. ff loss payment
relating ta the first interrupilon dows
not exhavel thia amount, than tha
balance 6 avedtabie for longs ar
Cas penge Guadtalned or doaurreach a aa
Poe oo, WRU teal br
that otley yaar A balance canrhalag
at the end of a polloy your dows nat
narnaee the aneunk Gf insurance fin
The ext poliey year. VV crapact bo
any interruption which begitun ie ane
polley your and continue or togulke in
Aadcditignal lose off expand in a
subsequent poliay yorrts), att lines cried
expended be daemed Co bio avetalnnd or
inisharreed (A thine pecabhesye yaar |e whioh the
‘nterruptan begear.
The Additional Goverage, Inierrupton
Of Computer Operations, coea net
apply to ices auelainad or atpenne
ewiread after the end ofthe “period ct
oTagioration’, even if ine amount af
Inguranoe slated in (4) above has rt
; bean exhauetod, :
Coverage Extanalon
oa Cainsuraner parcantage ot GO or migra te
eriowe Mae Gaaharationg, wou cy eaten the
Inguinned provided jay this Coverage Part an
falta!
Howly Acdulred Logations
a. You may eatand yeur Businaed lgarcia
and Extra Eanes Chawnraggen to uppply fer
prepecty atany lacetions yok aoqlaire athe
than faba or eexhibilong,

(ii

a

bo The nest we will pay under thie iZxternnier,
for thy sudnop! Businoed iacenwe toe ane
Extra Exponge incurred, is g400,000 at
aach booatian, unleeg oa highwr Weadt is

sliawn in ti Cacharatarie.
Go lea Mrortey uineiae tike Goaterdeders fob tat
nowy ace iead location will aon what ary
et tive tothewirg Bet ocr:

(4) Thin potliey expires,

 

Me iW a0 1 12

PagueO8

Raa yy
1-09-2020 06-2FABE 3:20-CYDDBOaKRks Document 25-3 Filed 07/10/20 Page 50f 19  pyywe 23

424) 30 days expire afer you agquire or

R. Dutton in he Event JOT Laat

begin to GonitruRt ie Properly, OF a. You must soo that the tollowing are sone
(3) You report vali to uns, in the avert of lowe:
We will ohare you acdllianal pramdum far 44) Motlly the potice ita law may have
Values rapeortod Cran (ho tale you aagudre / aor iroker, 4
the propuoty, 12) Glee ve prompt nation af thay dint
The Adaditanat Gondilion, Celraurarnie, ceo bhycical lone or garnage. Irielugde o
nat ably to thie Exbensdan, Caseriaion et the peapariy bnvedvied.,

B. Linits (4 insuranoe , (4) Ao soon ae posite, give wi oo
ns ‘ daaioription of Bow, whut and whore
The moat we will pay for ides in any ane the direct phyaiowl lose cr damage
SeRUratGe ia ther applestabe bat ot In ahi aia eesurred,
ahiawet by the Ceatarationtas, .
bray dear ; . _ (4) Tako all ransonmiia slope fea yarentieest

AyMments uncer the follwing cayerages wi ret dhe Goversd Praparty fram fuethar
Innta ane the applicatle Lint of Wisurarce: ‘ \darnage, and keep a racord of your
1.) Attergliony And New Bulldings; expanies necessary to proteet ihe
2. Chl Authority: Covered Property, for cenildaration in

ite settionnat af tye shal, This will
3. Extra Exponaa or onot (naraase jhe Limit of Insurance,
4. Extenda Quasitanc triers, Howevnr, owe will mot pay for any
“Tho amounts of inaurance inated in ihe Interruption whsequent lows or damage resulting
Of Gemputer Operctiong Additighat Goveraga and from  GANUGe of Jone thal ia ner a
the Newly Acqultad Logatons Coverage Eoxtanshar Covered Cause af Load. Aloo,
apply in docerdone with the tenis of there feaglbla, set the damaged property
OveFAgESs ANd are separate fram the Linl(s) Ot asida and in the best posalble order
{nauharnce phew in ihe Declarations tar any other ; tar METERS, :
Roverage. Do 4 : . (8) Be often os may be reasonably

. orpqiliad, part ua te inapect the

Gy hone Conditions : prapeny preving the loge ar dame
Tha following cgnditlons apply Wy addition to the And Osa Your beak anc macaordss,
mamman Fatiey Cardilons and the Camnirralal Also permit us to lake samplis of
Praperty Choon: damaged and undamaged proparty
4. Approlaal Tar Inspechan, testing ond arutysiy,

Howe and you diaagree on the arioue otf past and permit we to rake copies tran
Inceme and operating experiged ce the arene YOu bookE and racardh.
Of iess, eithar may make written demand far an {@) Send una slgned, awarn proant of fog
ap prainal at the toma, in this event, each partly Ganlabaing the GROrr aon wae metered
wil antecl a dompatent and inipatlal appralmie. todnvestigate the claim. You mugt oa
Tho two appraisers wil sedest oon unpre. it Whig within BO days after our requagl,
they cannot agrad, allher may caquest thal We will cupply you with the naceasary
selaction bea nade gyn judge of coeur having farms,
juriadiction. Tie oappralnert wilt alate (7) Gooperata with ia in the invaatl gation
anparminiy the amount af Moet ingame and ee igerient of thie chal.
OPeratiigd aauparige cae sriauot of lowe, if they ID) i yeu interd ty geritinue — yeur
fall to agreed, Unaey will gupnit thelr differences biuwinees, yOu Miah raul all or pract
ttn anapiing, Aden agreed be dey ainy tw of your "operations ma quiokly ag
Wil be blinding. Bach party will, psa ltsha.
a, Fay ita chosen apyralger, and bo Weomoy axaening ainy irauresd under oath,
i, Bear ine offer expensed of lie appralaal while natin the prgaenog af any ather
an unMAple anually Intuead and ml ae lid ae ray an
Where ls an appraiad, we wilt elit redada aur raasonably tequired, diboul any matter
right ba dany they dla, redatiog ho Unie Wsurareu cH te chal,
Ingiuding an insureds beaks and nacarca,
Ino the aver oot oa @eaminatian, ae
iWBUrA a ANG werE Bel dare aleve,
(FA Ge TE tad Ce TH, DM uei Sheeler Catt bar AGT Paague Hotta
NWL08-2020 07:02 PM FromS08 228 0582 IDjane Paged09

Rt
11.09.2020 O86 GABE 3:20-CHNOBBGaK RAs Document 25-3 Filed 07/10/20 Page 6 0f 19  pageo/29

a boas Determination

Tha amount of Buainass incor hosaye will
be cheoterrriinid bated ot

(1) The Plat ingame ef tie buntiess botore

ry

Page Booty

JUL-08-2020 0'7203 PM

de) Your

@

Iho dirwet physleal tagy or damage

“LI |

The ikaly Mal icone cf thd business
lf ao physical lege or damage wed
eonuread, Gul met inetuding any Met

“Troame that would likely have ban
_earrtad as a resuil of an ingraaie In the
woe of buninees dug ta faverabla

‘before tha

4)

Duels oanditiong caused by the
Impwol ofthe Ceverad Cause of Lowe
On cualoners orion other byehipnEed;

The operating expoarnaes, tnehucing
payroll  Oxpenen,  neeedary Wt
Tosume "Oparatigna” with ihe gan
giality of gerigea that axleted jut
Gitael phyeigal tage or
arviagpa, ard

the relavand eoutees of information,

. inehadtinygy:

Thug | anor
drat Leaner eri;

Thmaneial  orecarda pnd

REO ge poets ead

4b) ths nivel and ther vouuhers:

arta oo
(a) Deralo, Nang or centradts,
of Pata Eapenae will be

qt) Alt exponen that exonet the normal

(2

te

eperalAg axpannes iat would have
been ineuread by "speratiane™ during
the “parlod ef raatoration” if ria clract
Physloeal dodge oor damage  hwd
anaunrnd. Wa will dade from tre total
AQ SUG Bx pHa E:

fa) Tha matvuige yatue Ihat reruns of

ary Property ema ghtl fow
temparnry wae qui tha oath
of restoration", onoee “aperatigns”
art POSUNIES, Gricl

(b) Any Extra Exporee thot ts maid for
by onlhier Inguranoe, Gamept for
{here tha he wai ub jeet io
Ihe game phan, tenis, mandiliqris
and aroMiehona aa this insurances;
and

fhacegeary expensed Wit rade the

Buainees beara tus thal anberadtog

oui haw Bae tours,

Cg yprlhl, ima harrogay epee CUR aw, dries at

Fromage 228 Oa?

e, Resumption OF Operations
We wil reduoe the airnaunt of your

(1) Busiiese deacon dots, other than
Extva [Exparndag, Go ihe extent you Gan
FReWITE OUI Mopairationte’, kr whee or
In pan, by velig damaged ar
Lear gen preety Unoluding
merchandise oe oeheck) at
deccrbed promines ar eloawhere,

(#4) Bextra Expanae foes to tha extent yeu

ean return “epernations” to narra and

digconttiue huGh Extra Expernie,

ad. df you da not maume "operationa’, ar cia
not faqume "operations as quickly ap
‘pecadbhe, we will pay based on the tenth
foie Tt would heave taken to raauirie
“eporationa® ao crabedhy de pageeiee,

—

Lae Payee int

We will pay for covers loge within a0 diya
after we todelve tha awe promot of lowes, ib you
have oornpiling with aloof thea termes at thle
Gaverage Part, arid:

a. We have reached aqremnent wilh you can
the antaunt of loge; or

bh. AN appralual award has heen made,

0. Additlonal Condition
CONSURANCE

Woa Kalngucspee parcerdage de shee de the

Becloralionea, thio fullawlog condiifar appliag fn

aadition to the Gamiman Polley Conditions anid thea oe

Goririecdal Property Candiions,

Wee willl not pay the full aru of any Bushs
Inaante dom Hote Lint af ingaranicd fue lola
{aor be dea thn:

Ilan

The Ceingurarncs  porcentage ahowr for
Budineie inceme dn ihe achwwationa; tines

The su of

a, The Ned (reer (het Profit or Load bebop
here tasea), ard

Ha Licker

9. Cyprathng pyre)

OR PEND ,
that would have been @arnad er incurred (had
ne lage oaciered) fay oyonar osetia” at Wage
dasearhed prenmidad far ita 1 months
foHewiny ihe hwayplion, or daat  peaviaus
anniversary date, af thin polay (whtiehiwge iG
hater,

AE APA LEAD Rat,

a014 RPA) a Wa ve

Ragen) ta

de

 

Ray
JUL08-2020 07:04 PM

tetera, we will detormina the mest wa wilt pay ualng
ihe following steps:
Sho (bh: Multiply tha at iigenin and operating
axpenoe forthe v2 month following the
Jno pion, or iat previoun anniverdiry
> Oita, of Inte potey by tha Coinpirange
Peerage;
Divide thir Link Of Inguracce for the
desenbed promiags by the figure
Getarmninad in Step (Fi ard
Multlaly tha total anigunt ef loaa by the
figure daternined tn tap te},
Wier wll pay the amount detarninead iy Stap (3) or the
hie oF inaurarion, whlehaver is daas. For tha neraainder,
you Wit sither haw ta rely on other inguinance sar
abaork the loss yourself,
Inccheteriining aperetiog expensen for Wee purge of
applying the Colnsunieg condition, the following
enppnees, WT appicatla, shall be deduatad from the
Iotai af ali oparaling axpionade:

OD) Prapoakd freight» outgetng:
2) Batu and atlowa ners;

(3) Dlecounts;

(4) Bad debts:

(4) Gollandon oxpanneg,

(6) Gost of raw étock ooe factory supoles
Renaud (UnGhiving  trangportatior
oharag) |

7) Goat of morchanedisea mold dinatuding

" . tranapanation charges}

(A) ast oof otha guphes remarried
Oogueding transpoctatian charged:

(8) Cost oof sarviews purchased fren
outsides foot employed} bo med,
that dd net continue wader eqiteat

COP wey, heat and retina ra tint
aagpenisats that cho et corres ried er
contiael CY Foon GP th 44 i
altaubyacd},

Glop (ey

“tap (ay

—

C17AH payrell oxpenges or le amour at

payroll exporine axchahad (HW For CF
16 (0 ls athaghad ys and

C2)8peei deductions for wurde
properties (oO vel ites anes syd fioaly
included oy ceverage; active oleh dary
Eertineily OAT a UT air ec
Pople = eM paneer deeply,
wefan arid petirernent tuned charges
baad on tenriyga, hirer teva).

AAU Ty

Fromaoe 228 0502

Cyp yr lgiy, benurinetia Busrwitie celta dina, ed

Ha-t9-2020 onGABE 3:20-CHHORBOaKRS Document 25-3 Filed 07/10/20 Page 7 0f19  pageriyo3

Examples 4 (Underinsurance)

Whar: The Mot noone arid pperating,
mapas tor Oe Tat ranthes
taflawirny the Ineeption, ar lagt
previous anniversary dale, of
thin poliey atthe dasaeioad

preriises Would have been; = 400,000

The Goinsurahee parcontage ia SO
The Linh ef iar des Hh 160,000

The amount of horas iss BH OBOO0
$400, 100 » 6O%% = $200, 100. oo

Cha led amount aot INBUTANON its]
heet Your Coloured requirameann)

Step (2): 4180,000- $200,000 » 75
Step (3): GHR,000 x .76 9 $60,000

Wie will pay ae pare tar 4169, 000. The remaining
$20,000 la rest covirod, .

Step lt:

Example 2 (Adequate Insurance)

Wiha: Thy Pat inate and ‘operating
expences farihe d2 mentha
’ folowing the Inception, or heat
provinde anniversary hale, of
thie polkey at the desorbed a
pre le 6 would Have Baan: Bf 400,000
. The Geinsurance Percentage bo: . BO
“Tha Lilt of Inmurance tee “200,000
The amount of loswigs oo 8,000
The rolabnue amount of: INS ure oto erioeh your
Golnsueance requiranent da BAGO CO CboO,000  «
0%). Thanos, fhe Lira of insurance in thia necanple
It adequate anc a panalty appliog. We wilh pay rie
more thar $000 (amount of lose),
This cendlitiqn does oe apply ta Exim Lxpenag
Coverage.
HK. Opthonal Coverages
Hoshownh an applicdiia in tha Taealarations, the
folowing Gptlocal Geveragas apply coparately tio
wach Mey,
1. Malem Period Of Indemnity

a. The Additional Caorndition, Coiteuraricn,
does no apply to this (overage Farm at
tha deacbod preamigak to whieh inis
Opthoral Coosarrage ayptlen.

Pages fob

ID jer Pages? 1}

Ree PI
fuL-09-2000 a6 ICGRBE 3:20-CHNOABOAKRgS Document 25-3 Filed 07/10/20 Page 8 0f 19 jragesaraa

b,

The meet we with pey for the total of |

Bysiyede InGonie bagy acted Eactria Ex pier
iy thet Tanne of
(2) The aarpeuet of fone sustained ant

expenses Inourrad durltig the 120 —
days Imrnmdiately following thr

beginning ef the
recloratian'; or

(2) The Lint OF tngurance shawn In ihe
Chee apationg.

2. Menthty Lirit Of Indeninity

a,

Example

When:

The Agdtional Chandition,  Gealnsauraniced,
ces nol apaty te tila Coverage Form st
fhe deaonbed pretlegs to when the
Optloral Cevarage apple,

The most wo Wi py for loge of Husineas
ingore in eaeh perlod of 40 consequilve
days after the beginning of the
homeboradien" be:

(1) The Lititief Inaurance, mullipled by

(2) The fraction shown In the Dackralons |

for this Optianal Coverage,

The Linoit oF leeareierted: in:

The fraglon shown in the
Ceeharathorns fer he 4 Aplional

“nero of

“peniad of

% 120,000°. —

ob.

4b) utinated tor the 44

‘heriediotely — tallawing) the
ineaptlan of this ational
Coverige.

{2} The Declaraiionn must indiGate that
the Gusloess Income Agracd YWatue
OQptlonal Coverage applies, and an
Agreed Value omit be shower) in the

| echaratiann, Ths Agreed Value
—ehould by atleast equal to: .

(a) The Calne
‘ shown in the

ovaltholled by

(b> The amount af Met Income and

. perating  expenims for. tha

* fatlowing 12 Manths you taper an
“dhe Work Stent, : .

The Additlang! Chartctition, Calnsurance, 8

suBpariod vnth:

(1) 12 months afer the affective date of
thle Optignal Gaverage; or

Percantage
Deelaratlans|

(2) The expleation diste of this policy;

~ whichever aoeure first,

We wil reloaiate ihe Agailianal Gandition,

JGoinsureinee, mutpriatiquily it you do rel

avbrnit a new Wart Sheet and Agroud

, Value:

Coverage by: Coe . oa beth wa

The most we will pay for loes in
each period of 40 boneaeutlwe
daye tin:

Gi120,000 # V/d = B30, O00)

IT, be thd etek podia, dy teal
(HU oF bees 15!

of a0,000

Gaye tt: i CHO
Bays 31-00: % 20,000
aya 61-80: MA OO

% HO, 00H)
Vives well oat

Chnyts 1S: fo O,008
WSua yer 01 450: $0,000
Gaya 4-3: He RO

 
  

AQ OW)
The patnainitg SFO) ny ryt chase reed.

3. Business ingome Agrood Vala

th

rage & ot a

JUL-OR-2020 O7004 Pht

Yo avtivaba thin Syotlinal Caariagge:

(4) A euniiees dnote apart vearl
Rpt rigid fom elbaaltded te bes aeicd
MWD ost firmanelal aka fir yague
“pyre entice ag!

(a) uring the V2 ptentiys prkor ley thie
ral ob ibd Work Shaved, ane

Chap ile, ceded Gages Cottage ae

FrannsO8 228 0582

Chuan pe

Whan;:

Sharp {15
Shap dz):

Wa will aay TAC OUH),

covered

Ct) Within 12 months. iat the efloctive date

oF thks Opllonal Coverage, or

(2) When you request a change in your
'. Bvatnews Income Limit of Innunince.

i the Business Ineoen Lirnit af lemanance |

ih dose than the Aqragd Valua, wo vill act

pay rere oot any lose than the amnennt of

fom Md pled ty:

(2) The Business  Incovie
Insurance; divided by

(2) The Agreed Valu.

Link oof

& POO Ce
4d O00
80,000

Troe Line of inimuaricay ig?
The Agrodd Vishae le:

The amount of lagna ies: $
HOC 00 + $200,000 — 50

0 x BOG © $40,000

The randy OOOO ba ced

4.) Extended Period Of ladanwily
Wind: Paragraph Ado, Extended Gustine

lager, Wee nheribear

60 in Subparagraphs

(10a) aed (2a (b) ig replaced by tha nurnitser

advowee iy thie Caneharations for

the CO paticnyad

ClO,

IB:barie

UGA CM a WW tat

Paget 12

Jnontha

ReG3h
JUL09-2029 HOI CASE 3:20-CyAQOG80.K Ri Document 25-3 Filed 07/10/20 Page 9 of 19

ry

PW) Te

JUL-OB 2020 OO PM

Bainiion
Satins

4, Piniehed afock" means elock “yer “hiaver
manufac reed,

“Findehed stack” ajo Inchideas whiskoy and
aléohole prodvely balig aged, Woks tee be
9 Caiieurance percentage shown for Bula
Ingonie In lhe Dactaration¢s,
“Fintshioa stock" dead oot inode stock you
have moactutactured that bs hold fer sale ai ihe
prenmlead of any retail outlet insured under tia
Coverage Fart, :
“Apeartions” nea,
®. Yur buattieas astivities omer ot ihe
Gasoribed orerniaeg: ane
bh. Tha tenaniabliy oof the deserlbed
preniaas, it coverage for Audliwies beer
Including “Rental Valve" or “Rental Yalu’
aye ee.
“Parod oat paaloration
tine tuat:

a. Begins; ;

(1) 72 baw affor tie tito of ctirect
phyeheal boas cr damage tor Burin
fngene Covergga; or .

(2) trornodiately afer the thre of diet

physical jess ef damage for Extra
Gapenge Goveraga; a

naueead by on raculting fron any Cevenad

mimane tie parkad of

Chess et Lanne de caacebaed preanniseas;

and

_ c

Bruddt an the eeariiar ot:

a1) The Wale when thie propery at tho
lagets tb doopreitiges  osheudd he
mapa, rebuilt oar ontplaced with
yee rabies phoned eerie) MIRA Cube Hty;
ar

(2) Tie date wber bueloiee la re eurrect at
taorhey pancevpaae eel dovereatlenry,

(

bes

 

“Pore of paotacadion" dee dot inate any
Ingraaged peri  opequipect och lo tha
ariicaanant oe ae ccatiapalla tie bait ay
ardinarice a law tPuat:
(1) Baegiidies the OnE Wor, Wee G6
repair, ar ragulre the teary down, of
airy property; oF

FrenvsQd 2eh Oo?

a,

a,

Fe

Hey high, Dearne: Gasieven Orie, Devs TA

IOjane

” the Mat Inecry ier {Not Prot oF

. &2) Requires any Inaured or otiart to beat.

for, meni clan up, remove,

cantain, (reat, deloxdty or neutnaliiee, jr

nanny wey ragpoand 00, OF Aaa (hn
_affagte of "pollutants,
The expiration date of this palley will oot mut
short: tin © "pprlod of pasboratioe',
/*Potutante? Mmaand any cefid, dlquid, gatoaoue
or herptial Iitant or contaminant, leche
SMeKE, yROO, sect, fures, ackde, alkalis,

oheniioals and weet, Werte riches matertaly

io be racyohad, reconditioned or reclahtiedt,

"Rental Value" moons Busieas Inparne Haat
) Sonisia of:
Lows betons
fmeane inkeo> that would fave wer
ceartiod of inaurred ag rontal name troy
danant ooocupaney pf the praises
dascibed inthe Oacearations as furnished
‘and equippad by you, Weedwedling fale renin
Velue cf any peortion at the ater lage
-premiies whieh le Gecupled by you; and

b. Cantinulng neannel oparailng expanigs
Gnewrrad tn eenniaetion witty threat preniuet,
“including; . .

a } Payrol nel

(2) The, arngunt of charges which are tha

fagal obligatian of the tenani(e) but
sowiguid olnorwion be venir ebiigatlons,

eGinparislon mnie,
-dlawdown ~ EI,
fushntinancthettee ar

Thal a puart or alt of thot chsgacr iboetet pramisen
in randevad untenantatle, af eoverige for
Business Inoeone fodcluding “Fantal Vatue"
or "Rantal Valier" ayo,

cosantlion of your

Migyjis oat

Pageants

Pasgges 3/23

Roos
LuL.09-2020 oP AGE 3:20-CVQNORGAK ES Document 25-3 Filed 07/10/20 Page 10 0f 19 page rayz3

Warera and phrases that appear in qubtatien” Thu ks have apecthal prea Hewter ita} sufi Dreatoltiatina,
a

 

a

CAUSES OF Loss » SPECIAL FORM an

‘,

he, ae

A Goverod Cannon Of Lows

When Spec) ib phowna in the

Dla rath,

Govern Gauges ef hoes radios divaet phyalnal
fone Lyatartetty ther home bp wacludedd on Hirata ine thls

. poligy..

 

 

a

   

ef Exolustane some, pe
; We wil} net pay. oy ows oor daring cauned

;
a

 

hy

Sahecty or indict ayanycot the following.
Such hose or dariaga ts oxgludad ragardiqag of

arty

athe oUee cy overt that cartes

“omni cuirrently or lin Ay Bananite to tha hows,

me

Ordinance Or Law
The unfarcecnent mt ce oeuryslhanveces with

Cari Ord lnarice ca lave:
(1) Reguiating the construntion, aw Or

“Thin exclusion, Grdinange Or Law, applies

J fopale ef any peopady: ar

(2) Requifng the teeting dawn at any
‘roperty,  (naluding ihe cast oot
aneving (ie debris,

“whather the tosa renvits fron:

bh,

eo ae) Ate te

JUL OR 2ORO 70S PM

ta) An cardinangea oor faw that le
anforcead ‘ever if tie property has
nel bean darnaged, or

 

{ha} The jnnraased conta Incurred te
comly wath an orctinanoe ar law
in tha Gadi et daonsteaccliort,
fepalr, rameavation, recmocdedng or
demattion of property, cr teernevel
of (ke deen, tothewang ao phytic
loss to that peapiarty.

Earth Maayan
(1) Barthqueke, ineluding tamer ari
alterahocks and any earth sinking,

Hsing op ghiltiryy related to such avant:

(2) Landslide, Indluding soy garth sinking,

Helng oa éhliting talated bo gush avent,

(3) Ming Hier, ‘mening

Bubsidenoce ot a oniateavade mina,

whather oar Rat omicdiag activity. ban

CBA AE ud t

(4) Barth ginkig Cottier tien cae be Cas

AUPE, Tinian Sacraiait Ge, ees

FronS08 228 OSG?

jane

_ COMMERCIAL FAG. PRY

Noe), belong cor ani desluciay
cao qunditions who cawee meatillrndg,
drcking or alhot dhaarangemant af
foun@etieng Or other parte at comlly.
Boll conidlians lndlude centiactlan,
arpangion, fraazing, thawing, arodian,
IMproparly sampacted soll and the
doliern of weatior under the ground
‘sUrfAge, 7 , ,

“But it (Earth Mavement aa deacriyect te

b.t1) through (4) above, resulta in fen er
exlonios, weioveill poy for the leas or

“Hamad ceaLisead by Wat the or axploaor.,

(8) Volcanic oarupilan,  eaplgsian ar
altiehan, Fab UF waotcerde: mruption,
axplosion ar imttueplon pact in fire,

- building glass breakage ar Volcenin
Action. weowill pay fer de lose ae
gomoge cowaed by that fire, bullding
‘glass broakeage or Volcanic Action,
'Voloanie Action means direct toas or
damage neauiling trom the eruptign of
a voloario whor the fame ar damage In
‘aud by
a} AIbonG ‘velaante battnst or ‘wirborme
pho, waved,

(hy) Ash, dist ar pusrticnhala ruatter; ar
te) Leva Now.

With tispect te coverage tor Yolen
AON ae mat Tori it (Ghia), (Bb) and
(So), att veinanie eruption thet
oor wWihin any P6e-hee paced will
WUD a elnghe eure ce,
Veloania Aton dea rot deli tbe
emt io renwive ety, cluat ap pearticubate
matter thal doe opt cause direct
physical ioge oor damage ty tha
Waairibad propeecly,
Thi @xcluslan applies oragdediess at
WELLS REY GaP Hie addoagiver, HPP PP ae reegp nage ie
(Ho through (4), le caused by an act of
rediee ae bi bese vedi at,

ath} Maga pat ya

Pag 14

  

Red 1%,
pr-c9-2020 Oa ARE 3:20-CVy; AGRO Bhs Document 25-3 Filed 07/10/20 Page 11 0f 19 jiggerysr23

Gg.

a.

. Muckiar

Governmental Action

Selzure ar cheatrucdian of property by otder
of Aoverninertal agihapelty,
ful we wil poy for doce ar damage caused
by ar resulting tram ack: of dastruetion
ordered by gavernmantal authority and
fakin al the Unie ofa fine bo prevverrt ite
spread, Uf the flr weld be covorud under
this Coverage Fart,

Nuvghear Mood Lo,
redialon, or

reaeilan oor
 yadiooctive COPLAMIN ALN, howey or
RAYS, :

Bul it muycloar teaotion or tadiaton, or

“Sedloantive contamination, eaautts in te,
* Wwerwlll pay for the loge cr damage seuied

Iyy that fire,
Vulily Sorvines
 pewer,

The = tailura oorumnoation,

Yalan ar oiter willy cerdoe cuppilad to the

OdeeGHaad premises, however coupe, tf

Paggia 2 yt 44}

JUL-O8-2020 07.00 PM

the failure;

(1) Orighhaten away from the dnuerlbrd

pramnieeg: ov

42) Originates at the daseribad praminas,

fut only tf such faitlre  inyvalven
equipmiant Wead to supply the Unity
soerlog to the dadanbed promnices
fram ao noured away from ihe
“chasicribya nd porweril sepa, ‘

Fadture of ey utility sorvies includes tack —

ef? sufficient capacty and rawethon in
cHuply
Lasa of damage caused by a eure Of
power la alec oxcluchead, Hothe aura would
net heave aegueread but for ain dvent
Caliaing o failure of power,
But lf the tithure or surge on power, cr the
talure aft comrnuiohoation, water or alae
uillity datving, taauite (na Covered Cause
of Looe, we will pay far Hie hose or dering
ehuead by that overad Caupe of Loa,
Seeuyiindeation meovieing aftechacdes Lait cars
net Hrnlteed le gervbot relating fo invterrevgt
AGGAAY OP inane ti Ay eed reet,
Gahan aabetlite matwacark,
War Aged Miltary Action
CW) War Inghialing undeclared ay civil wary
(2) Varlikey
dareatiged leery
chete nchirig

trilkitaey  forates,
avithons in Milevedae ragga
agosto actual ue
eapected uitlak, bey any (Avera T HEE,
sovaemign ar ches audweily agin
Mmuiiary Persea) er other agents: or

achon by a

Chap yi he (ovata Ela vah co tiaa, Wz,

Front 228 O88?

iDearve

(8) Inguirtechorn,

Phi @achigion

rebellion,  ravipliutlen,
Warped power, or action taken by
governmental authorhy io hindering or
defending agalost ary ot ihase.

Water

(1) Fload, aurtao walter, waves (noluding

tidal wave and tausemi, des, tidal
water, overflow ef any body of wold,
Ar anray from any af those, all wholher
arnt driven by wind Ginetuging atari
BUTE,
{2) Mudeltde or miudtiow;
(3) Water that baeke Wp or overtic¢ws or ia
“onthanvicn dlocharged frank a anwnt,
“Odin, BUT, SUM PUAI er related

, ae
(4) Waelder under the graund surface
Pragealag of, or tlowlrg or oaaping

“Thro Egh!
(a) Foundatiangs, walla,
raved surfacon,
(b) Basanenis, whothor paved oe riot;
or . .

flages oar

{e) Doors, windows or calier

. openings; or
(6) Watorbornia material carried or
nenviee maved by any ef tha water
referred ta dn Paragraph (1), (3) or (4),
Ar Ovuer ied eared Or aieryiad acvaict
by trudalide or mudi,
appiins regordiest of
whether ony of ite above, In Peragraghe
CF) thea (6). le qauemd by an act of
TATU Or ba Othe ravine Geni. Ary en cHIT Tp ple
WY oom oaihwaation ba wie Wha eiliiadont
appliog in tie situation where a darn, hevaw,
weawall ar ather bauridary ar conyaloimeant
eyeatany fitile do white ae de punt, far amy
reason, to carta thee walter.

Gut any ef the g@ocove, in Paragraph (4)
Iheowgh (8), reaulte in fire, explasiorn ov
apnokber ingkage, wat will pay for tive loss
of damage causa dy Wie fre, axplosian
of sprinkler igakage (IP aprlaklar bahkaagn its
a Covered Cuaund ot Lawes).

“Pungiuis", Wet Hot, Ory Ral And Bacto

 

Rraaonce, qrowth, prollfpration, ara cr
any aalvily of “Hang”, web diy rhage
Vedat i,

favet We “fwngue', wert dry cob bacteria
Tahini a "epmeliied cages ot be we allt
poy ter ha bok oe clarriage: miauiaed Bey tat
“Qpociiod cauaa ot loa”.

ands Cole VEE TED

Page?

R=O3H)
Ar-09-2020 06S ARE 3°20-CY;QOQHOnK Rie Document 25-3 Filed 07/10/20 Page 12 0f 19 promseva3

This exclusion doo rest apply:
tt) When “fungue", wet oor dry ret oor
betecia reBul frern fire cy lighting: ar
(2) To ihe oaxtent that cee 14
— provided In i Additional Coverage,
Lined Coverage For "Fungus, Wet
Rot, Gry Bot Aad Gadteria, wiki
fspedt Wo lose cr dame boy a couse
Of lose ather than fhe or lahtolndg,

Exdusionn ta. throvgh Baca. apply
whether ar not the toe avert resus in

_ widespread damage or affarts a muliatartial

 

“%, 7 Bken. : artnet yi! my
i @. wild net pay teh, oa my samage/baused ley
\ “wv rosulling tom any STAI Tallow: :

Sor ay,

Ariiiclally generated aleotigal, rnagnells

or dactromagnetic oneangy that damages,

disturbs, disrupts or othorwiig Intertenta

with any:

(1) Eleninne! or alactrania wire, devine,
appliance, syshor or network) of

(2) Devigd, op tla, BYE on mtweork
ulin cedar or gatediite technology.

For ibe thip axehaion,

wlowtrloal, ederim rile

purpoage oof
Magiiatic or

anergy ineluctes ud be nt Hinde tee

art Vd ae aN) te

JUL -O8-2020 O75 PM

‘(a} lootricat
ot RPA , ; ;
4h} Electrica! charge produced oar
/ @oriducted Gy a omagtimtig ar
aloctromagnedtc tot:
(0) Pulse of elecleragnatico mnargy:
oF

eurront, Meluding

(et) Lo olpaeriagg rund wayerty yr
PY VIN VS

Bul UT flee regula, we will pay for the bose or

daaage cougeld ty Wet fires,

ehoy, foes of ua or logs at pagrkial,

Broke, vapor oo gen fren agnculturial
acuciging oe neutral apenationg,

(1)
(2)

War arid taar;

Ruyat oar wih marreosior, chacay,
detorieradion, theiden or baterit chetaat
arogny quality i property Wied canes Ut
fo dlaraage ce denstrenye [salt

Oh) Srv,

tt shrinking ae

—

foettiri,
Ba paridicers

CU a FEE,

FrenntOd 228 O38?

Tlereeighk, Inara areca CAE res,

IDsjarve

te

(rus, NA

(8) Neaaling or infestatian, OF discharge or
rolenee =f | wanete
geerovonk, by irinmeots, bide, redarts
Grolier ania,

(8} Mechanical preakdown,  induding
rupture oar burst = telined = by

dentritigal force. Bub i machanical
breakdown ven ehalty: in levator
colleian, we wlll poy for tha lowes or

damage cauged by that elavatar |
Collis hart. : us ‘
7) The tetowing causeo of Ioes to |

personal property:
fa) Gompodaa or
aatrigephore:
(bh) Changes in or
femperature; or
fe} Marring or aortatehinng,
But Hoan wnidad gauide of loos that ia
fisted in At1) through (7) rosutte ing

“specified coved of los or dali glia
breakage, Vas Wall pay for tie lowe or

damage Gauned ty thal “apwcthnd cad

Of igae" or bulking glasa ewakaga,

Iexplogion of pieamn boilers, oteant plas, ,

sled engines ov ate dirbines owned mi

fassed by you, ar oporated wider your,

conto But Wt explosion af aiaan Bolhers,
Seat pipes, HM Aloe oy ootasin
turbines freddie in fing ar aembustion
explosion, wit will pay for tha fone or

darrnage eouded by that tna or derntivetion oo

oxplodin, Wa wil alag pay for loge or
damage @avaud by or resulting from the
exphaalon af gamean ou tuvel within de
furnace of any Bred vessel or within te
flues or panna through whieh the gases
at GoM UMEIR ae,
Ceninuwews Or ropedtac neapagd of
lnakoge oof water, or the preagenca ar
Oooarigation oof hunldity, riedetuia or
vapor, Ihal Ogaurs over a pariod ef 14 aye
KW PVE,

Viater, obtar thud, paweer or rialtet
material (hal teats er ftowa fro plunge,
heating, oa@lr  eearndii=aning oor other
equipment (akcapt fing pralagtiver ayaterria}
Gauem ty oor ripguiliingg fray trmmabery,
Carttey ih,

1) fou co your beat bo maintain haat in
the Gallet, GP GIPUGO UTE me

Page oat al

Pree 16

products oar)”

dryness oat

extramag oof

Ree QT,
KL09.2020 oa AGE 3:20-cy,QOQROK RG Document 25-3 Filed 07/10/20 Page 13 of 19 Pager 7/23

Paasche fad ta

JULOB ROR OO? PM

(2) You drain the equipment and abl off

the supply i ihe Meet la not

Wea [tiated ,

Dinhenest Gr etiminal ant Oneduding thetl
by you, any OF your Parner, olen,
officers, managers, amphoymes fincluedlrng
temporary ooerniployees and lange
workers}, directoya, Wustegs or auihoneead
haptasentaiivern, whethdr acding ator ar in
og“ivelon with cach other or with any other
Pty or heh by ety peer Co wh On yea
antrust the property for any tnposd,
whether acting along ar in eedluaion with
ary alhior party,

This axctueion:

(1) Apptias whether or oot an met oceurs

during your oo nernal hours oot

Operas,

(2) Dose nol apply to acta of dagirundan
by your  giviplayeuan Circling
temporary oampiayaes mci dearer
workers} or authori send
fopragaritathes; lout that by your
mnplayoog (indluding temporary
employoda an loosed workers) or
authorized fapranerttatives ih not
Govarad,

Voluntary parting wilh any property by you
or ooanyene elag to when you have

canitrueted the propgrty We bagged to cto ny

by ary fraudwent saben, trek, device or
folae preterige,

Rain, how, ba dr
property in the apn.

ataat to perssanel

Collapse, Inavweding aay oot the follwing

CaNitionte OF pranmaity ar any part ot thie

preaparty:

(1) Arcabrpl falling dawn or eoaving in,

(2) oad Gf stracturat Intaanty, lehuding
BepParAt an Of parts et the pereagearrty tar
proparty in dengan of falling dawrt ar
navi in, an

(3) Any cracking, bulging, sani,
handing, deaning, vetiing, shirlmkeagea
Sy as Bub me rd lio Mabe as
bee (4) cae (2) aera,

Bulb aollapie ragulte ia Caverad Cause

eH Lams at ibe dasicriiaact pramin@n, waa will

yoy far tha toes ar daniage caused by thal

Teen Cau CH kts

Thin Cedeier. Ke. doen cot apply:
(o) To the caxtent that coverage (6

prewar ouadir thi ANdidlthorial
Cavern, Catepaa, or

Capyrlgh), Intvrana Beevicds Otthop, ina, tO14

FromeSO8 248 O8G?

IDjane

{) To collapee Gavead by one ar

nnere ef ive tallow rey:
{I} The “spacliiacd caine of lowe":
Ql) Brevhage of buiilig glims;

(UD Walght ef reais tht ooltacta a
@ root! or

(lv) Welght ot podple ior Pereonal
property,

 Diaeharge, dispertal, seepage, snigration,
reledbe wr asnape of "poaiivglante” unless
the odiseharge, chaperaal, seepage,
oraigration, reteaie or maoape tn itweall
AUS by any oot the “aporcltiend cain of
jooa”. But Uf the dieoherge, dispardal,

BAagAGEe, Migration, roladee or amuRpe at |
“nollwtanta” raauis (oa “speciind cavae of

Idan", Wwe will pay far ihe jogs ar darge
caused by that “spacitiod aeyee of logs",
“Thin exctusion, £. doas not apply te
Gamage ta huts tayo by Shenae
applied to ihe glagi,

in. Negtodt efian inmured to ipa al romsonvatste

mnans te save ord pragenve property thom
Judher dorege at and ater thea time af
lana, :

We wit not pay for lose a demnga caused by

or raauiting fram any of the folowing, aun.
through a.6. But If an oxchutied cause of loss
“that (a lated i aaa. threiigh Bed, fegults in a

Covared Calee of Loss, we will poy far ihe tose

or daniaga Gaugod by that Govarad Cause of

Logs,

a, Weealbar manitlenw. aul thia exclusion
mrly pele oo weer Gerd ears
Gontiigvie in any why with a caune oe
event gkitiidud in Puragnmaph 4. abeve to
produ the lone or damage,

b. Acti oor dectalong, taghuding tha falluna to
acl or decide, af any pathon, aroup,
nrganizaiion or gavarnirrusrtal body,

ee, Faulty, inadequate oe chafactive:

(1) Planning, zoning, Hewialapraal,
suramyingy, elting:

(7) Design, specications, werckranadip,
rear, maeratryet lon, rereovotiary,
rere, qradiog, sernp amd lor;

(3) Materials used in nopair, conairicion,
nangvathan or faerie tire, ae

(4) Mixintanarise

et parton aboot any peaparty aria oft te

choses bed ee ey ees,

CH TE HET tt

Panes]?

  

 

ReO3h
h

. 4

— EWitheaut

are VO a

JUL OB BORO OO? PM

 

Aisingas Ineerne (And Extra Expenue}

Form, Busingsa = ineenin
Exira Eapanie) Govarage
Farm, Gr Extra Expense Coverage Form

We will tral pay for
(any loss coused bytor rosullinig from:

Coverage

0) Damage or destrucion of “tnishad
BtoGk") OF
db) The tin raquirad to repraduce
“Alehed stack’,
TS exclusion does pol apply te lest
Jeanie,

(4) Any lowe aud lay cor nieultinig tear
direct physiaa! loge oar damage ta
radia talevigion antenhad Cinechuidl neg
sataiite diehen) and their lead-in
wIrng, gate ar towers,

(3) Any intreace of Ines cauned by or

remiutling frat:

(a) Delay In cabuliding, tipadrieng or
replete tha freoparty or
rosuiming opacities, lua bea
Intarferende at the iogadion of lie
rebuilding, repeal ar replacement
by strikers or alhar parccanes, oc

{b> Suspension, lapse or cancelladbart
at oany iigenge, lage or contract,
Git if the guapension, lapse of
cancelation is direcily caunad by
the “auapenaien" oof “operations,
Wa WD Geach meh tome tha effec
Your Ehusitaga bearer durinigy te
“pono oof dactoration” and any
wateneian oof the "porkact ot
neon in acaerdarca wilh
th boris of ak EExhinideod
Busindsn ruse rns A onal
Goverage and thw  Eablandad
RPeviod OF dndemrudy Optional
“overage oar oaiy  varlallen ot
ihagme.

4) any Gata Expense oauaed by our
rently tram suananeion, bape tw
QA COTEON OE darby Uta giier,  boniege or
nentge beyond tae “pwirlogd af
faerie.

CHOP GENE, Uvdiec parte stn cca th Cte, War,

FromsO8 228 0582

iDjarwe

h,

o

(8) Any other consequential loge.
Leasehold Intarast Gaverage Form

(7) Paragraph Botia., Grvdinaoee Or law,
doa ral apply to inmuranc uadar inte
Cavernge Forty,

(2) We wil nit pay for ony foe om used by:
fa) Your canceling thea lease,

{bh The SUSE, lapne or
cancellation ot any dicate; or

(a) Any qather Grieg en itty) hots.
Legal Llabdity Coverage Fann ,

(1) The following exclushone die rial apply
Jo Inewrange under this _ Gaverage

arn

* {a} Paragraph B. 4 a Ordinance or

aay

(b} Faragrayh Bodo. Gavyernmneritil
Atle; u

(ey Paragraph BO. Nuclease blazer;

{ut} Paringeayl BAe, _Ualtity Servioes:

arn

(a) Paragraph B.A, t. War nd mallitory

Auophart,

(2) The following “adiditional exclusions
apply te Inadrance under - this
Coverage Form ran

(9) Gontractust Liatitity

We will not defend any eloin or

“sult, of pay domages that you
are legally liable te pay, alah by
ranBonN ft you! aSaumpHoh at
[ably ak Goal or ag reer,
aut this aachinion cow iat apply
Gop owitien joase agreanment i
wihleh yon howe aeuunect HaGiily
for suidlding danuage tasting fran
an aotiial oc alanpland biuarglary oF
robbery, providad that:

(Your wasuenptian ar debility
wae whale page de Ube
aapcidayity acid

(iH) The Buikdirig i levered
Property wider this Geovarage
Form,

(kh) Nuicdar Hazard

Waowilll mot diefaied any chain ot

“ell cr pay ay dager, Tra,

expen or obtigallort, mapubtirny

foe each ceogthar ar rastlagiari,
or tadtantive eo rntaanirastle,
hoaweved qaalegend

guid Hage cat i

Paced 18

1-09-2000 Ge: (age 3:20- -CY¥-OOQR OAK Ra Document 25-3 Filed 07/10/20 Page 14 of 19 Pager8/23

Re 3h
1i-o9-2020 ooh ABE. 3:20-CVY;OOQHOrK BG Document 25-3 Filed 07/10/20 Page 15 0f 19 pygery eas

S$.

Additional Exchualgr

The following Grovishora gipphy ory da five
Specified prapaity:
Load Or Damage Th Products

We Wil nat poy for dose or danimga to any
merchandiag, qoude ar other product caved
by or reaMiting from aren ar arnienion by ary
Hearse Or Goiy Gecluding  thome heawdeg
Pomona dlon under ah err nent whi work
ora portion Of (hig work la Gules Quraed) i ary
stage of ihe development, production or uae oft
the oprodue, including planning,  lanting,
rocesalng, peck ogliigy, Inetattatioan,
maintenance or repair, Th exclusion applied
10 aby effect that comproniipeg tha form,
subatanos or quality of the produet. Balt such
errer or aiyisdion ragults lowe Govern Gaune
of Logs, we wit pay far lho loos or damage
oauncd by Iho Govarged Cauee of Loge.

. Limitations
The fotewlng Urnilationk apply to Gl palsy: dears

And ehdcirmeneis, unbeie othhwlag etatecd:

1.

agar oad 4h

JRO OFC? PM

We will net pay for lage of or vamagp-
propery, as cdeadibad ane | Talbead AR vats
section. Inacdithorn, waa wlll not pay fo any loan
thal ig @ consequenoy af fess or camege an
described ane lirnitedt i thle aection,

a, Steam Boller, steam pipes, steam
engines a: deem turbines caused by or
resulting for ayy cenditlon or a@vent
ltslde euch ‘SyUiprgent, Bul we witl pay for
et afoor damagy to aych equipmant
canna ny sen Fa LICE fren ie doctoaban

at ygacas or fudl within the furriasr at ary
Oro waged ar yvatiotey Upper Aus or preety eas
Inrouph vetieh ine gasen af comida

Fran Ag.

 

B. Ided water bathure or otter water healing
aquiprant calig@|e try soe realli (ren
any ceandition or avent Invi sueh bollers
Or equipment, calier (han wo eptosion.

e. The ieterier ot ay budding ar strugture, or
to personel property in te butting or
BUNUUHOre, oehudere Gy or rauliing (horn rade,
anew, that, dag, gan oe dugl, whet
Grivign day wed sor rig, uerilitis

(1) Tht bulleting or ptrushire fret sustains
darnagh iyo Covered Cause of Lowy
te lis ceotear walle Hirewiagh witets the

figigt, beat, guard or eure

ral, gre, all

anil peak; oF

   

Ye,

. ;
(3) rhe Io er damags in Geueieed bay er
renlite feet ewigy OF geupw, almel or
hea an Gg Buttery ae aaa es

FrormSo8 228 Osa

spy EEL, UAE Bansyiaa Sig, Ue, #14

Majarie

d, Buliding materia and supplias ret
atigehect ag padtoaf fhe Guiding or
tractor, ented py oer coaulllng fran
ihetl.

 owevar, this iitation Waee not apy tia:

(1) Bullding materiale and suppies held
itr sala by you, unleas they are
Jineured winder tha Rulkder Risk
Coverage Porn, ot

(2) Business Inoue Coverage or Exire
xpetigg, Govoragor-.

a wopdity ‘that ns miagiag? where the onty
avidende Et tite Inga or danwgd ie a
‘ sherage divetesed on taking ventory, or
other inetandes where there le no physioat
evidence to ahow whal happwndd ta the
areal | 7
ft. Property theat hae boon trarntorrec ta a
: SreOn OF oa pligiy outed Hi doa criloiad
preniewe aoey the basis et waawadvordned
Wie lruetio rine.

Gf Lawna, inden, ahruba or plants whieh ara
pat of a vegetated raat, cua try Gr
—nesulllg frenn -
: (4) Dampnena ar dryness of atmorphere
er of soll aupRartlag the vegonaticn,
(2) Changes J in or | axivamed of
—. temparature; , so
(3) Disoase; a.
(4) Freist or Hull ors
(8) Ruin, GAM, hei ar, wate.

Vie will neat pay for loas of vr daiiagn’te the

totlewing types at property THEE caused by

ibe “sprelficd douseg of tose" or bullding glane
bradkage:

& Animals, and than any ft tiey ard killed or
inhel destruction ki ines nenesgary.

b, Freie artichng auch ao statuary, roarttig,
ehinawara and porcwlolie, trek, Thi
reatricthon chow not apyly to:

(F) Calan, cr
(2) Gonlainers of property bald tor pak,

oe. Bullgaere piachinery. tools and ecole
owned by you of antrunted 1 you,
provided ogugh properly le Covered
Aroperty.

Tiowvesaar, this birniliation doe rat apply:

(1) ifthe property de located or ar withir
TOO fat of ihe demendbead premised,
Unless Ihe pramnkwes bs (nbyred under
the Buddies Pook Caovecage Porm, or

  
 

—

 

(2) To Busines bneortia Garvie an ta
Exira Expand Coveragu,

CPO an HW) Ta

Paged 19

RG 2h
jA08-2020 oor ASE 3:20-Cy-QQQBOkK RK Document 25-3 Filed 07/10/20 Page 16 of 19

3. The apecial fimit shown for gach category, a.
“"thrawgh @.. de the dotal dimit for Joga of er 7

damage to oall propaoty da thal gedageary, Tha
pec Wk apaiag to any ane ogeuerence of
theft, rogerdiase of We type or muriver of
ethos itt are hont or datnaged in’ that
Gecurranee. The spacial limits ane Curhess e
higher Winltis shawn ln the Declaration):

a. $2800 for ture, fui’ gorments 3 ‘ariel CJerevie rvs
trimmed with fur, Lf

hb. BG0O ter jewalry, Watches, watch
novernents, jowels, pearls, preckaue ann
Ketiprechie stories, bwllon, gat, aliver,
Riainum and ater precwus alleys or
matale. Thie lini dogs met apply to jovealry
and watchin worth $700 cr logs per iam,

o. 32,500 fer patlens, ding, maida sind fornia,

a. $280 for tampa, tichals, Inchuding lotiury
Uchete Haid for aede, and letters ct cracit,

Thege gpechal linits are part at, natin aeddibiery

te, The Lill af trisurance applicait hi the

Coverod Pircypenyty.

Thos dinHaten, 0.4. coog rit apply lee
Business — fryer Caversge or We Extra
Gxpanse Coverage, a
4.0 VV will nat pay tha cont ta repalr any dofeat t to
BEyebo OF applanees forn whe wale, ‘tlhe
Uguict, powder ee alter: paternal agcaped, uot
we will pay tie cedl to nepal ar raphace
damaged parte wf Tre malinguishieny rocuahprnesn
tha dawnage: '

4. Rasulte iri discharge of any “ aulbatonce

ar
bo ts direatly caunad by Trne@zinyg.

However, this Uinitatien does not apphy up
Business dnoome Coverage oor to foxtra
ephanriteas (Gowen renga,

, Addlivoal Coverage « Gothpod
The esvergge povided urwder thin Addetithartal
Cavaage, Chalapese, aqapliee oer io a abriapt
collapoa as daodcrlbed and droited in O04, (break
DF,

1, For tw purpose of this Adititianal Caverage,
Olidpogy, abrupl oollapee mean a abrupt
falltig dewn ar eevlog in af a buildig ar ary
mad at pudding with tee ort: Ubi than
Bali or joart et tha baddlinig: csaricvah bay
Seid for its be aeidee pur pcedies

Mor ad yaad Kaa ynyg i, Insane Barve Cities dd

JUL AOR 2020 O78 PM Fromaia 228 0582

fram ain autornetic fine praleathart sygtern:

Veo will pay for diteot physical lose ar damiage,
io «Covered Property, oovdaad by abrupt
eollapee ofa buliding or agy part of a buddlig
(hat la insured onder Unie Gavenage Fort iar
inal cantwins Covered Property Inewread under
thie Covernge Form, ft auch cothapeu is caw

by ona ar more ef the fotlowling:
a Bulelirg decay thet te hidden freave view,

unless the presence of such decay iq
now to dn desurad prior te cellapad:

bb. Inaectoar vermin damoge that is hidden
from view, Unless the prosernmy of sth

Caanage fs hinown do an Wren rend prior te

. qallapae;

G. Wea of defective mantel or methods iry

‘ RONETUGHON, rariodalag ar ranoveltan i
fhe abrupt eolapat oocur dusing the
‘Souree Of tho construetion, remodeling or
rengvatier,

a. Wee oof defective meters ar methods in
conntiniietion, ranodallng ar ranovation tt
the wbtupt eoflaped amu afta the
CORTON, reamnedcdeting or rernoavathor ig
Soimpiete,  trut only At the SOnpSe in
Gla Led In part by: oo
‘¢1) A mae of lowe listed In. a. Or at, ‘b.}

42) Cre ‘ar mene ct tha “apacitied CanawK
oof loms": a .

(3) Glomahoge of basitaing qiaawe,

(4) Waight of ‘People a prcartaal

woperty, or.
(8) Welghtof raln thal cottente one rout.

This Additiqnal Coverage + Collapud does not

typagohy tea:

aA Riley Gr any paged ef a bulletin that ie
In danger of falllng down or daving in,

b&b. A partistia bullog thet ie glancing, ven if
i hws separated trom arathar part of the
fouaieddrug;

cc. A byliding thal le standing or any parlor a
bulking Gwatde stoning, een if abs
evidenGe of cracking, bulging, sagging.
banding, Haaning, settling, shrinkage or
MPH,

VIN raepoed to the tothowiag praperty:

a. Qutehoor radio oor fatevinian aolenran
Oneluding satellite dighas) ard thelr lead-in
WIrig, THI Or bowers;

Baya ¥ oat 1)

Pagat20

Page 2/23

R=OoH
JULYe-2080 Oe: 5 ABE 3:20- - CURR Qe: rik Behe Document 25-3 Filed 07/10/20 Page 17 of 19 Pagez 2a

Page fat ia

DOLE ROO O00 PM

. b. Awnings, guitars and owned ota,

Yard fetupes:
8, Dubdoer awirnrelig peaks
6, Fanaa:
ff Flore, wharves and docks
Q@-. Beach on chHvlingy atferns or
ap PUTrLANANOIG;
hh etaloloag walle; and
ko MV raiers,
oe rte;

fan abropl collapae in caused by a oauee al
toes Hated in ua. through cL, awe will pay tor
jogs or dannage to that praperly only it
“t91) Such loss or damage jaca direct result
oof the abrupt collage of a dullding
Unaurad under thig Cayeeeage Maren;
and . .
(2) The praperty is Cavered
vida thia Coveraga Farm,

roadways cand oalliar paved

Property

iI permental prapedy abrupiy fale down ar

aves In and aed aotlagie ie nek thie paral of

(ebrypl egjiapse af a Buliding, we will pay for
ade or daniage ta Covered Praperty cauced
by guch Collapae of parson! property only ih

“The collapse of personel property was
CR By Gade cit lowe Kotod i ea,
Hareugh Bad a

hh. The personal property whieh callapain mn
Jinakte a bullding, and

6 The propery whieh collapsed |e not “af a

kind Ikttad in 4., tagardiack ef whether thal
hind af properb bs anrighderand tio dae
Perineal peapwrty Or coal praperty,
The overage sited if ihe Paragraph &, dows
nol apply to persanal proparty i marring
andor auraiehlig ja tha onty danrage ty that
personal praparty genged by Ua cide pete.

This Additional Covensge, Gollaped, does riot
nppy ta peraenal praperty thot bas oot
obrupthy fallen down or caved in, evan it the
parsonal propery shows evidence of cracking,
bulging, sagging, Bending, braiding, mettllg,
Shrinkage wr expanBior.

Thuis Addotal Goveraga, Callapee, will cut
Ingmase the Limite af insyrance previdid in
thin (aayariga Part,

hee ween aavered Caauee of Lose ingludes ihe
Agditieral Coverage, Goliapsa, aia clascdbaad
and levied iO. threaue@h f7,

From:S08 228 O58?

Additional Coverage + Limnlind Covarage For

“Purngua’, Wat Ret, Ory Bot And Gactorte

4.

Tle ha tik, dapanios Garmeiceea COA, bee

WDilare

The coverage deacrigad ina. and BB. only
dépollos wher thin Turquie’, wear diy ca ar
bactarla are Ube reaull ef are or mor of tha
fotiowing causes thal acer curing the pothay
period and onty [fall raagnonably means wor
Weed ba save grid proserve ihe pooperty froin
further damage at the hives of ard atten that
QO UT ABN Cita!

w A “specfled cane of lage" wither Uae fires

ar tghtoleg: ar ms

“i Bloed, he Flood Coverage Endorsariat

etal to the affeeted permis,

Thit Additional Covergge toga not apply te

lawned, tao, ahrubes or planta whieh are part of
a vegatatyd moot, oe

We will pay for jose or dariage by “tungue’,
wet or diy ret ar bactarla. Ap used in tits
Limited Gayerage, tho term lose or darriagin
Troan: oo, oe

“a. Direet otystoal toga oF damage to tloverad

Properly coved by “Sungue") wet or dry

“rat ae bactera, Jaduding the cout af
renova edt Ue “harness” ' wet or nary rotor
haantarta,

b, Tha cect te tear ont end raplaco any Pan
efthe building or ather proporty ad cemeded

- to gein access to the Mung UB", wat or rary
rater bacteria; and

oe The gost of tenting pertormed after
removal, reapale, roplasemeant ar roatoretlon
of tha damaged properly io coniplatad,
provided ihere io a reason ta bathave that
Yunque", wetoor dry rotor bactoda ane
prea,

The coverage deseroed under E22. of thls
Limted Coverage la iimiind to 616,000,
Regardiose of tie qurnbec ot chal, (Pyle Md dn
the mest we will pay for the total of all laws or
damage arging aut af all aoegurranden of
“apecifliod mene ot hoa” Cather tan flee oe
tighining) and Flood witlon take place In m
12-inonth pected (alanting with the beginning cf
tha presant annual poatcy paren, With caapact
teow particular pocurcrnoy ot logs whiahy results
in hinge", weloordry retoer bacteria, vwe will
bolpay vine! than a otal ot RT O00 aan TE Las
“Ringe”, welordry rater bacterls Gantinud to
bet presant ar adie, ar racur, in a laker peallay
perrdad,

LPT OV oe

Page]

R996
HA09-2020 oo Ae 3:20-cy-0008 OnK RG Document 25-3 Filed 07/10/20 Page 18 of 19

4,

Coe TAU) Va ae

POR RO20 O08 Pll

The Govarege, provided
Ueveragn dude not indeodne the vappilcsatste

camtietigg ill
Up table

under thin ‘invited

Lirnit of Insurances an nny Goverad Preaparty. It
Ao parties oogurrenge resulta in leas eer
dartiage by Tungue’, wetordry colar baolaria,
and other lose or damage, wo wilh not pay
inare, For he totak of all isa er daanage, than
the sppllaable Lindt of maurange an the
affacted Gaverad Preperty.

WP Abeares is covered Wea eeh ce CA evn TARA to Covansiy
Property, net cauced Gy "fungus", wet or try
retiar basterts, lass payrieant will ced tea tented
by tha ferns of tia Liniied Coverage, except
tothe extent that Swngie", wet or dry rat or
bacteria oaee or tnordead i tho ipsa. Any

-BUGK inermade In the dosn will ba aubjedt to the

tame of this Lindied Coverage.”

The teeme col thie Limited Coverage do not
incrages oF radu ihe avdraga provided
ander Paragraph Poa. (vWeler Garvin, Cothar
Liquids, Powder Or Molten Meatorial Donmagey
of thls GCovens Of Loos forny or under the
Adgdhional Goverage, Gollapoe.

The following, 6.4, or. 8.b,, a@ppllog only if
Business ineGanea ander Extra  Expoone
Coverige applied to tha desorbed premlaan
and edly Wothke “auapension" of “operations"

farms and oondiann of ihe
Businaes noone andiar Batre
Expenie Goveyage Farin

‘a, ff the less whieh ronuilod in mungua”, wend

ov airy rot or bacteria dada not In iteatt
nacsediaie » “suspension” of “oparntiong,
PUD auch “nuspansion” ié nocesnary dive te
tags ar damage to propearty Gauaed by
“Tungue’, wet dry foto tacteria, ther
our peyitient wnder Busi rior
andor Exing Eepenee io linibed ta ihe
anaunt of loge and/or expanse suidaliied
iho perlad af pet morn than a0 deys. The
dhiye need not la ooneecutive,

bo Gf cevered fauependlan el aparadbana"
wan caused by loa ar danage other inan
“Rangue’, wet oor dey rotor bacteria tod
remediation of fungus’, wet or dry rater
hewsherha proborige the “oarkad of
raahorahieey, we wht pay tog ene arden
ayers Aebaiied Yuting the ebay
(raginidhowa of whan sueh oa dokay oogure
chacing othe “pariod of fastoratian’), bul
sUch ceaverage ia Hmited to A gaye. The
Haya cme chal be came,

From508 228 Osa?

4,

Hapyrignl, Ineuemivisy Saevigad Mb, bie av

tOjane

F. Additional Gayvarge Extonglone.,

Property iy Tranelit
Toh Extension apples only bo your pariondal
property lo whlch Unie forty apples, ,
a. You may extond the insurance provided
chy thia Goversce Paarl to apply be your
Prroonal preparty (other than preagarty in
ihe care, custody or central of your
‘sutue Parana) In trangh mora than 100 feel
qran the dadaried premiaag. Property
Umidet be in or ona molar Vohbele you cAvn,
name cr opurule while helwoon points in
“the coverage territory,

b, Loos or damege mowed ba waned by or
"peut tram one of the Fottowingy CHALE of ‘

Idk

at Pre lightning, “explosion,
/ hal, tal oor wivil eM cat, or
vaneallam, .
(2) Voehiale colllaicn, upset ca" evarturn.
Collen menns asedenial qontact of
yeu vahiale with anolhar Yahiale ar
ablect I daws hel mwan your veebinta’e
crdriteneh withy this vepcuitpencd , :

(3) ‘Theft of an antia bale, cane or
' package by forced oantry  intin oo
soenurely locked body av camparinent

vat ive velicte, There rivet fae Vise oo

marke at (he torcad erry.

oc, The mont wa will pay for loss or damage

~ under thia Extension le 26,000.

This ‘Coverage Extension Is additonal
TE Per. Tht fudedithoral Candillan,

Colnguranice, dodo notapply lo le Exderighar,

Water Domage, Other Liguida, Powder Or
Molten Material Damage
logs oo damage cauned by ar rewulting from
coversdad water oor other kyuid, power ar
Mmettect material damage Jone oocure, we will
alng pay ihe cost ta tear aut and raphe ary
partoof tha bullding or atruchuria de regalr
danage tothe eyator ar applianns tran which
the wiler ar otter substaniae asoeapin, This
Governge Expansion dean ool tricrdada the
Llane et bres yess,
(lane
a. We WIT gay tor axporees ihr te pt
in tengpaornry peli ot beard wp Specs
repair or replacement of damaged glass
te delayed.

Fosgge turd 11)

Page?

windatoriy

Paget t/'23

bx
La.09.0320 Haak AAE 3:20-C¥ DOOR KEG Document 25-3 Filed 07/10/20 Page 19 0f 19 jygeyayoy

 

 

Mager AO wt 10

JUL-OB-2020 07:10 PM

“gotlapad;
“walght of snow, lag or ginwt, wate damage,

a. Sinkhobe

bh, We will pay Jor aapeobes incurred to
rimove a rapines obalruntiana wher
repairing or reaptocing glign ttiat ls part of a
budldiog. Flug cho oot rislude removing
or raplacing window dlaplaye.

Tha Covetago Extension F.2. dies nat

mal {he Lint of biguracce,

t. Definitions

Wea ye
SI reduaing
“oMyeolowina, epores, pagnis oor byprocuots

EU gq" means any type or tore of fungus,

mad oar mitidaw, ind any

Ppredvoed or raleamed by fungi,

“OCH ad cake eb bere erect Whats following:
fire) Hghtting; explagion; wirdstorm ae fall
“ROTTED
_ cemimnethon:

airctatt cor vaeliigles, riot of civil
vandallam; iaakage ‘Tran
aquipmant; Bink la

falking obpects;

Tiroo x tiie hi
Votoardc oho:

collapae ommans the buedd|an

. sinking oor gollapse oof dand inte
Unctarground empty spaces created by ttn
ate Ot water an Hmeshoria iar dofornite.
This canine Of longs dioon net inddude:

47) The Gent of iing sinkholes; or

(4) Sinking or coollapee oof lane
“oman nnaste woichergreund sea lUeoe.

Inte

u. tating object dive net Include Joga or

7 darviagee bey:
~ 04) Poragnal property Ir tha oper; or

: (2) The intedor ata bullding oF etrielure,
: er property ingide 8 bullding or
Ot, Gobo Lae rook or Or mulch
wallet the bullding or gingcture iv fret
darnagaed by a hatting object,

Frame 228 O582

i,

IED hues

Water damage Viera Ha:

(1) Aodidantal discharge or leakisan iat
water or shgam a6 the drat ronal of
ihe breaking aparl or qracking of a
plumbing, heating, air conditioning or
aiher ayaten Gn appllanee (ather thar
SsuD eyEtaen inituding Wa retained
equipment and parte). that ia tonatad
fan the) desenged premises and
contalia Wala ar ates; and

(2) Accidental dlacharge tr leakage of
Owete or wateriarie matodal ag the
dire revit of the breaking apart or
COnking of mowejer or aawer pipe thit
: jk looated off tha clanoribod pranisos
J@nd da pertooaf a municipal potable
OOWena SRUPDIy onyataan ar munelpat
sanitary pawer eyuten, Hf the breakage
ome dracking be caused by wear and

. tear, ‘

Sut water darape doa not linghacte fone or

Chappel, Hageapiar Shands Coetie, bane,

damage othended |exchided vedere
leg oof ihe Water Exclusion. Thorofore,

for exemple, (hore ia no severage ander
thin piatley din

the osHiatlon in wilott
Glaicharge of luskage af water teauile from

. the breaking apert or cracking at a: pla
Sombieh
Wwealwarediduaed flooding,
ond aac contributed to the braskagd or
nracking. As another mame, ened alas tn
w“ocerdance with tha lore of (ha Waotor
_ Bscluglon, there inne coverage for bad or
» eda vt raya

wee scaumed hy oor belated te
even iF wear

cauemd by oor elated te
Wwelllaeinduesd Hoang whieh tolligws or
in deogerhated doy ppt brealage or
Arak LAg at ibuitable te wear and dade,

To the extent that aecigeotal diecharge or
leakage of water fale within tat criterkae sal
forth In eed) er eda) of this definlan at
"apactiod coumed ot hows," auch waalur [nb
nat subject te ihe previdhere ot tie Water
aclualend whieh precude goyoragea for
nuttote waler or water under tha surtaet iat
Thee greased,

fled mf? Ua wh a

Pagencyes

R

=o
